number release date internal_revenue_service index number - ---------------------------- --------------------- ---------------------------- ---------------------------------- in re request for letter_ruling under sec_301_9100-3 of the income_tax regulations - department of the treasury washington dc person to contact --------------------------- id no --------------- ---------------------------------------------------- telephone number -------------------- --------------------- refer reply to cc ita - plr-161402-04 date date --------------------------------------------- ------- ------- ------- --------------- ------------- ------------- ------------------------------- legend taxpayer year1 year2 year3 dollar_figurea dollar_figureb dollar_figurec x dear -------------------------- this is in response to your letter dated date in your letter you requested an extension of time on behalf of taxpayer to make a late election to treat capital_gains as investment_income under sec_163 and sec_163 of the internal_revenue_code for year1 additionally you requested a revocation under sec_1 d - c of the income_tax regulations of the election previously made to treat capital_gains as investment_income under sec_163 for year1 the request to make the late election is based on sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations facts plr-161402-04 taxpayer prepared their own joint tax_return for year1 using commercial software taxpayer previously relied on outside assistance to prepare their personal returns however when their year1 return became due and their prior tax advisor had passed taxpayer decided to prepare the return the return was not simple it included rental income a business and significant securities transactions including net_long-term_capital_gains on schedule d of dollar_figurea it also reflected total investment_interest expense of dollar_figureb dollar_figurec of which was disallowed due to lack of net_investment_income taxpayer was not aware that they could have made an election to include in investment_income part or all of the net_capital_gain from the disposition of property_held_for_investment although an extended period is permitted pursuant to sec_301_9100-2 when a return is timely filed without making the election the provision requires an amended_return be filed within months of the due_date of taxpayer’s return excluding extensions taxpayer was not aware of the election the necessity for making it nor how it would impact their return or the provisions for amending their return until they sought assistance from tax professional x in the summer of year3 upon review of year1 and year2 x noted the item and explained the situation to taxpayer had taxpayer understood that an election existed and the ramifications it would have on their tax_liability certainly taxpayer would have timely made such an election therefore taxpayer requests consent of the commissioner to revoke the default election made inadvertently when taxpayer filed the return and permit a reasonable_time for taxpayer to make an informed election by filing an amended_return applicable law sec_163 of the code provides that in the case of a taxpayer other than a corporation the amount allowed as a deduction for investment_interest for any taxable_year shall not exceed the net_investment_income of the taxpayer for the taxable_year sec_163 of the code provides in pertinent part that investment_income means the sum of -- i gross_income from property_held_for_investment other than any gain taken into account under clause ii i ii the excess if any of -- i the net gain attributable to the disposition of property_held_for_investment over ii the net_capital_gain determined solely by taking into plr-161402-04 account gains and losses from dispositions of property_held_for_investment plus iii so much of the net_capital_gain referred to in clause ii ii or if lesser the net gain referred to in clause ii as the taxpayer elects to take into account under this clause sec_1_163_d_-1 b of the regulations provides that the election under sec_163 must be made on or before the due_date including extensions of the income_tax return for the taxable_year in which the net_capital_gain is recognized sec_1_163_d_-1 of the regulations provides that the election under sec_163 is revocable with the consent of the commissioner sec_301_9100-1 through of the procedure and administration regulations provide the standards the commissioner uses to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-1 of the regulations defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 of the regulations provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 of the regulations provides that requests for extensions of time for regulatory elections other than automatic changes covered under sec_301 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer -- i requests relief before the failure to make the regulatory election is discovered by the service plr-161402-04 ii inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election section b of the regulations provides that a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer -- i seeks to alter a return position for which an accuracy- related penalty could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires a regulatory election for which relief is requested ii was fully informed of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief sec_301_9100-3 of the regulations provides that the commissioner will grant a reasonable extension of time only when the interests of the government will not be prejudiced by the granting of relief under paragraph c i the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made conclusion taxpayer’s election is a regulatory election as defined under section b because the due_date of the election is prescribed in the regulations under d - b in the present situation the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been satisfied the information and representations made by taxpayer establish that taxpayer acted reasonably and in good_faith with this request plr-161402-04 furthermore granting an extension will not prejudice the interests of the government it is represented that there are no current or deferred benefits of electing to treat capital_gain as ordinary_income in excess of what is required to absorb the investment_interest expense accordingly taxpayer is granted an extension of time for making the election until days following the date of this ruling the election should be made by filing a revised form_4952 and schedule d and by including a copy of this ruling with an amended_return for year1 additionally taxpayer is granted consent to revoke the first election made on the year1 return these rulings are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the federal_income_tax consequences of any aspect of any transaction or item discussed or referenced in this ruling this ruling is directed only to the taxpayer s who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours associate chief_counsel income_tax accounting by clifford m harbourt______ clifford m harbourt senior technician reviewer branch attachments copy of this letter copy for sec_6110 purposes
